UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7991


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NUCHON DELON CARMICHAEL, a/k/a Nu,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:97-cr-00133-H-1)


Submitted:   February 25, 2010            Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nuchon Delon Carmichael, Appellant Pro Se. Anne Margaret Hayes,
Rudolph A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nuchon Delon Carmichael appeals the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. Carmichael, No. 5:97-cr-0133-

H-1 (E.D.N.C. Oct. 14, 2009).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                2